Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination failed to teach applicant argument in Remarks pages 8-9, for claims 1 and 9-10. “calculate a first spatial correlation matrix based on the second detection signal from a first time to a second time such that contribution of the second detection signal from a third time to the second time is larger than contribution of the second detection signal from the first time to the third time, the third time being a time that is prior to the second time by a predetermined time”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record IIzuka et al.(US 2020/0011967 A1) teach: (Abstract) An estimating device includes: a transmission antenna; a transmission signal generator that generates a multicarrier signal; a transmitter that outputs the multicarrier signal to the transmission antenna; a reception antenna; a receiver that measures reception signals including a reflected signal which is the transmitted multicarrier signal ..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656